DETAILED ACTION
Applicant’s reply, filed 6 January 2021 in response to the non-final Office action mailed 16 September 2020, has been fully considered. As per Applicant’s filed claim amendments claims 1-9 are pending under examination, wherein: claims 1-3, 5 and 8-9 have been amended, claims 4 and 6-7 are as originally filed, and claims 10-12 were withdrawn by previous restriction requirement. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 5 and 7-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hawe et al. (US 4,470,917).
Hawe teaches thermal storage compositions comprising thermal energy materials which undergo a modification or change of state with accompanying release or storage of latent heat (col 1). Hawe teaches the material comprises particles of an inorganic hydrates that can undergo a change of hydration with accompanying release or storage of latent heat of hydration, held in a matrix of thermally conducting polymer material, which is preferably is water permeable (abstract; col 2 ln 46 to col 3 ln 22; col 4; col 5 ln 26 to col 6 ln 24), including (meth)acrylates, epoxies, polyesters, etc. (col 4 ln 1-32). Hawe teaches the size of the inorganic particles are from 1 micron to 10 cm (col 
Hawe teaches the thermal storage material operates by conducting thermal energy into and out of the storage material within the matrix (col 5 ln 26-30) and undergo modification or change of state with accompanying release or storage of latent heat (col 5 ln 42-50), via fusion, solidification and/or a change in hydration (col 5 ln 52-60), between a temperature range of from 10 to 100°C (col 5 ln 60-65). Hawe teaches the change in hydration for forming or un-forming the hydrates and obtaining the release or storage of latent heat occurs via evaporation or absorption of water through the water-permeable polymer matrix (col 5-6; see also col 1 ln 1-20 and col 4 ln 1-8) (instant heat storage step; instant decomposing; instant heat releasing step; instant reacting).
A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)). The instant original specification states that suitable water vapor permeable and hydrophobic polymers are polyacrylates, polymethacrylates, polyepoxides, polyvinylpyrrolidone, etc., all of which are taught by Hawe as preferred water permeable matrix polymers (col 4 ln 1-39; col 9 ln  3-44).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawe et al. (US 4,470,917) in view of Boroson et al. (US PGPub 2003/0037677).
Regarding claim 1, Hawe teaches thermal storage compositions comprising thermal energy materials which undergo a modification or change of state with accompanying release or storage of latent heat (col 1). Hawe teaches the material comprises particles of an inorganic hydrates that can undergo a change of hydration with accompanying release or storage of latent heat of hydration, held in a matrix of thermally conducting polymer material, which is preferably is water permeable (abstract; col 2 ln 46 to col 3 ln 22; col 4; col 5 ln 26 to col 6 ln 24), including (meth)acrylates, epoxies, polyesters, etc. (col 4 ln 1-32). Hawe teaches the size of the inorganic particles are from 1 micron to 10 cm (col 3 ln 17-22) and/or from 1 to 20 microns (col 3 ln 56-60) as desired for end-use application. Hawe further teaches the hydrates are preferably sodium sulfate decahydrate or calcium chloride hexahydrate (examples; col 5 ln 42 to col 6 ln 16).
Hawe teaches the thermal storage material operates by conducting thermal energy into and out of the storage material within the matrix (col 5 ln 26-30) and undergo modification or change of state with accompanying release or storage of latent 
Hawe further teaches the matrix polymers are water permeable and include (meth)acrylic acids, (meth)acrylic esters, (meth)acrylic amides and/or (meth)acrylic salts, as well as polymers or copolymers of vinyl pyrrolidinone or vinyl sulphonic acids, styrene maleic anhydride copolymers, dimethylamine-epichlorohydrin polymers, epoxies, and polyesters (col 4 ln 1-39; col 9 ln 3-44).
Hawe does not teach cellulose, methylcellulose, ethylcellulose, cellulose acetate or cellulose nitrate. However, Boroson teaches desiccants comprising the combination of water absorbing inorganic salts, capable of being oxidized in the presence of moisture, dispersed in a water vapor permeable polymer binder ([0046]-[0051]; figures). Boroson teaches binders having a water vapor transmission rate of greater than 3.5 gm-mil/100 in2/day include cellulose acetates, epoxies, methacrylates, sulfones and amides ([0051]). Boroson and Hawe are analogous art and are combinable because they are concerned with the same field of endeavor, namely moisture-reactive inorganic salts in a water permeable polymer matrix. In view of the teaching by Boroson that cellulsose acetates and epoxies, amides, methacrylates, and sulfones are equivalent and interchangeable water vapor permeable polymers, it would have been obvious to one of ordinary skill in the art to substitute the water permeable polymers of Hawe with the 
Regarding claims 2-3, Hawe in view of Boroson renders obvious the method as set forth above. Hawe further teaches that the matrix, based on the combined weight of the matrix and storage material, should be as low as possible, generally 5 to 15 wt% (col 5 ln 26-41)(remainder heat storage hydrate material, all other recited compounds being optional). 


Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Hawe et al. (US 4,470,917) in view of Boroson et al. (US PGPub 2003/0037677) and further in view of Reezigt et al. (US PGPub 2010/0183878).
Hawe renders obvious the method as set forth in claim 1 above and further teaches the inorganic hydrate and the matrix must be thermally conducting, and the thermal storage compositions may further include optional additives, such as promotors or nucleating agents (col 5 ln 26-40; col 6 ln 25-35).
Hawe does not specifically teach metal, graphite or carbon nanotubes. However, Reezigt teaches similar particles comprising a salt hydrate, selected from calcium chloride hexahydrate ad sodium sulfate decahydrate ([0028]), coated/encapsulated by a polymer material (abstract) and further comprising nucleating agents included for the . 


Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawe et al. (US 4,470,917).
Hawe teaches the method as set forth in claim 5 above and teaches the thermal energy storage materials will undergo the modification/change across the temperature between 10 and 100°C with an accompanying high release or consumption of thermal energy (col 5 ln 58-68). Hawe further teaches storage during collection of heat and release when heat is not available in the context of solar power systems (col 1). While Hawe does not specifically teach heat storage during summer and heat release during winter, Hawe does teach use across a temperature range that includes both ‘summer’ and ‘winter’ temperatures and teaches collecting/storing heat when it is available and release it when it is not. As such, Hawe renders obvious to one of ordinary skill in the art the claimed storage during summer and release during winter. 


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawe et al. (US 4,470,917) in view of Boroson et al. (US PGPub 2003/0037677).
Hawe teaches the method as set forth in claims 5 and 8 above and further teaches the matrix polymers are water permeable and include (meth)acrylic acids, (meth)acrylic esters, (meth)acrylic amides and/or (meth)acrylic salts, as well as polymers or copolymers of vinyl pyrrolidinone or vinyl sulphonic acids, styrene maleic anhydride copolymers, dimethylamine-epichlorohydrin polymers, epoxies, and polyesters, etc. (col 4 ln 1-39; col 9 ln 3-44).
Hawe does not teach cellulose, methylcellulose, ethylcellulose, cellulose acetate or cellulose nitrate. However, Boroson teaches desiccants comprising the combination of water absorbing inorganic salts, capable of being oxidized in the presence of moisture, dispersed in a water vapor permeable polymer binder ([0046]-[0051]; figures). Boroson teaches binders having a water vapor transmission rate of greater than 3.5 gm-mil/100 in2/day include cellulose acetates, epoxies, methacrylates, sulfones and amides ([0051]). Boroson and Hawe are analogous art and are combinable because they are concerned with the same field of endeavor, namely moisture-reactive inorganic salts in a water permeable polymer matrix. In view of the teaching by Boroson that cellulsose acetates and epoxies, amides, methacrylates, and sulfones are equivalent and interchangeable water vapor permeable polymers, it would have been obvious to one of ordinary skill in the art to substitute the water permeable polymers of Hawe with the water permeable cellulose acetates of Boroson and thereby arrive at the present 


Response to Arguments/Amendments
The objections to claims 2-3 and 8 are withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 112(b) rejection of claims 8-9 is withdrawn as a result of Applicant’s filed claim amendments. 

The pre-AIA  35 U.S.C. 102(b) rejection of claims 5 and 7-8 as anticipated by Hawe et al. (US 4,470,917) is maintained. Applicant’s arguments (Remarks, page 5) have been fully considered but were not found persuasive. 
Applicant argues that Hawe teaches neither water vapor permeability nor a hydrophobic polymer matrix. This is not found persuasive as Hawe clearly teaches permeability to water, teaches evaporation (instant water vapor) and absorption of water through the polymer matrix, and does not exclude or limit the state of water. Further, the polymer matrix materials of Hawe are the same polymers claimed in the instant claims and Applicant has not demonstrated that said polymers of Hawe would not be or are not hydrophobic. The instant original specification states that suitable water vapor permeable and hydrophobic polymers are polyacrylates, polymethacrylates, 

The pre-AIA  35 U.S.C. 103(a) rejection of claims 1-3 as unpatentable over Hawe et al in view of Boroson et al. (US PGPub 2003/0037677) is maintained.
The pre-AIA  35 U.S.C. 103(a) rejection of claim 4 as unpatentable over Hawe et al. in view of Boroson et al. and further in view of Reezigt et al. (US PGPub 2010/0183878) is maintained.
The pre-AIA  35 U.S.C. 103(a) rejection of claim 6 as unpatentable over Hawe et al. is maintained.
The pre-AIA  35 U.S.C. 103(a) rejection of claim 9 as unpatentable over Hawe et al. in view of Boroson et al. is maintained.  
Applicant appear to argue (Remarks, pages 6-7) all 103(a) rejections together, addressing the combination of Hawe and Boroson. It is noted that the rejection of claim 6 is to Hawe-only and as such Applicant’s arguments are not germane to claim 6.
 Applicant argues that Hawe and Boroson are not analogous art. This is not found persuasive. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).   Hawe and Boroson are held by the Office to be analogous art and combinable because they are concerned with the same field of endeavor, namely moisture-reactive inorganic salts in a water permeable polymer matrix. Applicant argues 
	Applicant argues the intended use of Boroson differs from that of Hawe and the instant invention in that Boroson is directed to desiccants. The Examiner notes that the intended end-use of Boroson does not negate the broader teachings therein, i.e. polymeric encapsulation of water-reactive inorganic salts wherein the polymer is selected to have a desired water transmission rate. One of ordinary skill in the art having been appraised of the teachings of the primary reference of Hawe would have found it obvious to look to the secondary reference of Boroson for further water-permeable polymer encapsulating materials and arrive at the instant invention with a reasonable expectation of success. Boroson teaches that in the field of water-permeable polymer materials, used to encapsulate water-reactive inorganic materials, cellulose acetates are known to be equivalent and interchangeable with water-premeable polymers of epoxies, (meth)acrylates, sulfones, etc. 
In response to Applicant’s repeated argument that the cited art fails to recognize the problem solved by the claimed methods, Applicant is reminded that the rejection under 35 U.S.C. 103(a) is based upon a combination of references and that the reason or motivation to modify the prior art reference(s) may often suggest what the inventor has done, but for a different purpose or to solve a different problem. Furthermore, it is noted that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. The motivation question arises in the In re Kahn, 441 F.3d 977, 987, 78 USPQ 2d 1329, 1336 (Fed. Cir. 2006); see also Cross Med. Prods., Inc. v. Medtronic Sofamore Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) one of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings; see also In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990); MPEP 2144 and 2141.01). 
	Applicant argue that neither Hawe nor Boroson teach water vapor transmission. This is neither accurate nor persuasive. Hawe clearly teaches permeability to water, teaches evaporation (instant water vapor) and absorption of water through the polymer matrix, and does not exclude or limit the state of water.  Boroson, as noted by Applicant, explicitly teaches water vapor transmission of the polymer material. 
Further, the polymer matrix materials of Hawe are the same polymers claimed in the instant claims and Applicant has not demonstrated that said polymers of Hawe would not be or are not hydrophobic. The instant original specification states that suitable water vapor permeable and hydrophobic polymers are polyacrylates, polymethacrylates, polyepoxides, polyvinylpyrrolidone, etc., all of which are taught by Hawe as preferred water permeable matrix polymers (col 4 ln 1-39; col 9 ln  3-44).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767